 BERGER POLISHING, INC.21Question:Will the Company go out of business if organized by the United Steel-workers of America?Answer: One plant, your neighbor,the Warren Metal Decorating Company, whichwas organized in 1960, told the employees that they would have to move out of thearea or close the plant.At that time,they had 74 employees with a very low wagerate and no fringe benefits.TodaytheWarren Metal Decorating Company employsaround 150 people, and has more and better benefits than the basic steel companies.Question:What is the financial status of the Halsey-Taylor CompanyAnswer: The Company has sales amounting to $3,000,000 annually. Stock hold-ers in December 31, 1962 received a total of $2,350,807.At the present time thecurrent assets are four times the current liabilities.It is considered that when theassets are two times the current liabilities a company is making a substantial profit.The Company is using this profit,not to compensate the employees for their workwith the Company,but for the purpose, now, of reprisal against their employees,such as has been going on with one of the employees of the Company at the presenttime.If you continue to allow this Company to shirk its responsibilities you may be thenext employee unjustly discharged,and forced into poverty, with the Company will-ing to spend thousands of dollars to defy the Federal Agencies.How can you copewith a Company that is defying the National Labor Relations Board,which is anagency of the Federal Government?Question:Will there be a pure wage inequity program for job classification estab-lished in the Company?Answer: During contract negotiations,the Steelworkers will have an industrialengineer who will accompany the committee,that will negotiate a true classificationfor jobs in the plant, which will standardize the wage scale.RUSSELL THOMAS,Sub-District Director, United Steelworkers of America.Berger Polishing, Inc. and Local 10,Metal Polishers,Buffers,Platers&Helpers, International Union,AFL-CIO.C, cases Nos.13-CA-5515 and 13-CA-5515-2.May 20, 1964DECISION AND ORDEROn November 4, 1963, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that the Respondent had notengaged in certain otherunfairlabor practices, and recommendedthat the allegations of the complaint pertaining thereto be dismissed.Thereafter, Respondent filed exceptions to the Trial Examiner's De-cision and a supporting brief, and the General Counsel filed a briefin support of the Trial Examiner's Decision, and a brief in answer toRespondent's exceptions and brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese casesto a three-member panel [Clia.irma.n McCulloch and Mem-bersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The147 NLRB No. 7. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recoln-Inendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder, the Order recommended by the Trial Examiner and ordersthat Respondent, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recomm'enc'ed Order.1When the Union, on March 29, 1963, offered to abandon its strike if Respondent wouldreinstate all strikers as a group, Respondent offered to recall only employee Rattler.Rattlerchose to remain on strike because Respondent would not reinstate all strikers. In accordwith the Board's majority decision inRobert S.AbbottPublishing Company,139 NLRB1328, the Trial Examiner found that Rottler's refusal to accept Respondent's offer of re-instatement in these circumstances did not toll his backpay.The Board agrees.Although Member Fanning stated in the Abbott case that, in the circumstances of thatcase, he would cut off the backpay of employees as to whom a valid offer of reinstatementwas made, he herein adoptspro formathe Trial Examiner's recommendation insofar as itapplies to Bottler, in view of the fact that the record is not clear as to whether the offerto Ruttier was an offer of an equivalent job, and in view of the absence of any specificexception to the Trial Examiner's recommendation.TRIAL EXAMINER'S DECISIONThe initial charge herein was filed on March 29, 1963.A consolidated complaintissued on May 14, and the case was heard before Trial Examiner Sidney ShermanatMilwaukee,Wisconsin, from July 8 through 12.After the hearing briefs weresubmitted by the Respondent and the'General Counsel.'The issues litigated werewhether Respondent violated Section 8(a)(1) of the Act by interrogation, threats,and promises of benefits; Section 8(a)(3) and (1) of the Act by discriminationagainst employees in the matter of discharge, layoff, and recall; and by refusing toreinstate strikers, and Section 8(a)(5) and (1) of the Act by refusing to bargain ingood faith and by unilateral changes in working conditions.Upon the entire record,2 and from my observation of the witnesses, I adopt thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBerger Polishing, Inc., herein called the Respondent, is a Wisconsin corporation,and is engaged at its plant in Wauwatosa, Wisconsin, in the business of polishingstainless steel.During 1962, Respondent received at its plant goods valued at morethan $50,000, which were either shipped directly to it from out-of-State points or1The parties also submitted certain exhibits, after the close of the testimony, in com-pliance with an order Issued by me on August 2, 1963, providing that the hearing wouldbe closed upon receipt of such exhibits.These exhibits consist of the following:(1)A copy of an insurance policy covering the Respondent's employees, which hasbeen marked as "Trial Examiner's Exhibit No. 1."(2)A stipulation as to Respondent's production per man-hour from December 1, 1962,toMay 31, 1963, which has been marked "Trial Examiner's Exhibit No. 2."(3)A copy of Respondent's payroll records for the period January 1 to July 1, 1963,which has been designated as Joint Exhibit No. 1(a) through (eee).Subsequently, pursuant to my letter of October 15, the parties submitted a stipulationon jurisdiction, which has been marked as "Trial Examiner's Exhibit No. 3." All theseexhibits are hereby ordered incorporated into the record of this case and admitted intoevidence, and the bearing Is hereby closed.2 Various obvious typographical errors in the record are hereby ordered corrected. BERGER POLISHING, INC.23furnished to it by firms which received such goods from out-of-State sources?Dur-ing the same period, Respondent shipped from Wisconsin to out-of-State pointsgoods valued at or about $30,000.The Respondent is engaged in commerce and it will effectuate the policies of theAct to assert jurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDLocal 10, Metal Polishers, Buffers, Platers & Helpers, International Union, AFL-CIO, herein called the Union, is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint, as amended at the hearing, alleges that Respondent (1) violatedSection 8(a) (1) of the Act by interrogating employees concerning their unionactivities, and by threats of reprisal and promises of benefit, (2) violated Section8(a)(3) of the Act by discharging threenamedemployees because of their unionactivities and by discharging and refusing to reinstate striking employees, and (3) vio-lated Section 8(a)(5) of the Act by refusing to bargain in good faith with theUnion, by unilaterally changing certain terms and conditions of employment, andby the threats of reprisal and the discharge of the three named employees referredto above.The answer denies the foregoing allegations, and, as an affirmative defense, alleges,interalia,that throughout its negotiations with Respondent the Union insisted uponan "all-union" agreement, in contravention of State law, and that the strike wascalled to force Respondent to execute such an illegal agreement.1.Sequence of eventsThe Respondent operates a steel polishing plant with -about 15 employees.AboutNovember 1, 1962, some of the employees, including Friday, met with Pearson,the president of the Union, and discussed the organization of Respondent's plant.A week or two later Friday passed out union authorization cards to the six employeeson the night shift,4 and all the cards were signed and returned to him.On November 23, 1962,5 the Respondent received a demand by the Union forrecognition and a copy of a petition for a representation election which had beenfiled with the Board.An election, held on December 26, was won by the Union bya vote of seven to six, and on January 5 the Union was certified as the representativeof Respondent's employees.On December 31, Respondent notified Friday and twoother employees (Archey and Miller) that they were being laid off effective Janu-ary 2.Archey returned to work on February 13, but was discharged for allegedcause on March 18. Friday was recalled on March 20 and worked for 3 days.Meantime, the Union and Respondent began to negotiate on January 15, and con-tinued to meet until April 2, but no agreement was reached.. On or about March 10,the employees rejected Respondent's proposed contract and on March 25 the majorityof the employees struck because of dissatisfaction with the progress of negotiations.On March 28, the Union sent the Respondent, on behalf of the strikers, a writtenrequest for reinstatement.On March 29, the Respondent offered reinstatement toone of the strikers, Rottler, who, however, refused to return, and Respondent wasadvised that none of the strikers would return unless all were recalled at the sametime.Respondent thereupon notified the Union that it was not economically feasiblefor it to rehire all the strikers at that time. Subsequently, on May 6, the employeesthrough the Union made another request for reinstatement -and the Respondentthereafter recalled some, but not all,. of the strikers.2.DiscussionA. CoercionAs already related, early in November, Friday was active in soliciting for theUnion.A few days before the election, Friday's supervisor, Hoots, asked him howhe would vote.When Friday gave a noncommittal answer, Hoots remarked, "Iknow damn well how you are going to vote." A few days after the election, Hootsasked Friday, in effect, who "started" the union campaign at the plant. Friday pro-8 See Trial Examiner's Exhibit No. 3.*Friday, himself,worked on the day shift.5All events hereinafter related occurred between November 1962 and May 1963. 24DECISIONSOF NATIONAL LABORRELATIONS BOARDfessed ignorance.6I find that by such interrogation Respondent violated Section8(a)(I) of the Act.Slipper, an employee, testified that on December 26, shortly after the result of theelection was announced, Berger, Respondent's president, addressed the six employeeson the night shift, including Slipper, stating that he inferred from the fact that therewere six "No" votes that they were the ones who so voted, that no union was goingto tell him how to run his business, that as long as his listeners played along withhim, there would be work, and this would be true even in.the event of a strike, andthat, if they had to cross a picket line to go to work, he would protect them againsteconomic or other reprisals by the Union.Berger denied that he told the night-shift employees that he inferred that they hadvoted against the Union, but admitted that, in response to a question, he told thenight shift that the plant would continue to operate in case of a strike and they wouldhave a job if they chose to work.Insofar as Slipper imputes to Berger merely an assurance that he would continueto operate in case of a strike and that his listeners would not have to fear loss ofemployment during a strike, I find nothing unlawful in such assurance.As an em-ployer is privileged to operate in the face of a strike, he is entitled to inform hisemployees that he intends to exercise this privilege.However, Berger did not specifically deny Slipper's testimony that Berger told thenight shift, even before any reference was made to the possibility of a strike, that, ifthe night-shift employees "played along" with Respondent, there would be work forthem.As this was in effect a promise of continued employment for those employeeswho aligned themselves with management, or, conversely stated, a threat to denyemployment to those, who cast their lot with the Union, I find that the Respondentthereby violated Section 8(a) (1) of the Act.However, I find no such violation in the testimony of Slipper that in mid-JanuaryBerger offered him and another employee, both of whom were then classified ashelpers, an opportunity to learn to operate one of Respondent's steel polishing ma-chines, and that, when they accepted this offer, Berger notified them that he wasraising their pay to $2.05 an hour, adding that there was "now a chance of advance-ment, and if we more or less carried the ball on this thing we would be the ones thatwould get the better end of the deal."Berger did not contradict the foregoing testimony, nor did he deny that he gaveSlipper a raise, but he explained that this was because Slipper had expressed a desireto learn to operate a machine.There was other evidence in the record, not disputedby the General Counsel, that it was Respondent's practice to promote its helpers tothe higher paid grade of assistant machine operators whenever they expressed a de-sire for training as such operators.Under these circumstances, I am not satisfied, upon the preponderance of the evi-dence, that Berger's offer of advancement to Slipper was motivated by his supposedallegiance to management, or that this was implied by Berger's accompanying am-biguous references to "carrying the ball" and "the better end of the deal." In anyevent, in view of my other findings herein, any violation finding based on the fore-going incident would be cumulative and would not affect the remedy.Slipper testified further that about February 1, his wife, from whom' he had been.separated, returned to live with him, and that the next day Berger remarked thatSlipper "now had a wife and family, two more mouths to feed, and more responsi-bility," and that he "should know who to go along with in this Union business," andthat Berger added that "he was still going to fight this thing, the men were backinginto the buzz saw.and he would beat this thing."Although Berger testifiedextensively at the hearing, he was not asked about this incident. Slipper's foregoingtestimony, therefore, stands uncontradicted, and I credit it. I find that Berger's re-marks implied that Slipper would be jeopardizing the security of his family if he didnot align himself with management rather than the Union, and I find that the Re-spondent thereby violated Section 8(a) (1) of the Act.About January 15, employee Rottler was called into the office of Berger, Respond-ent's president, and questioned about a name-calling incident involving Harenda,the union steward, and another employee, Embrick.After Rottler gave his versionof the incident to Berger, the latter, according to Rottler, said to him, ". . . you arean older man here, why don't you go and talk to these other fellows about thisUnion business." In addition, according to Rottler, Berger, after again referring tothe fact that Rottler was an "older man there," 7 inquired how he would take care6The findingsin the above paragraph are based on Friday's uncontradicted testimony.Hootsdid nottestify.7Rottlerwas inlate middle age. BERGER POLISHING, INC.25of his family if he lost his job, and declared that Berger "would not have a Unionin there telling him what to do, that he was the boss."On the same occasion, according to Rottler, Harenda asked Berger if he was goingto rehire Friday, Miller, and Archey, and Berger rejoined that he would not takethem back "because of Union business there."With regard to the foregoing incident, Berger testified that he called Rottler intohis office to verify Harenda's version of the name-calling affair, which involved thecharge that Harenda had called another employee a "scab," and that Berger thentold Rottler that he should do all he could "as a senior citizen within the plant" toprevent controversy between the employees for and against the Union.Bergerdenied that he referred to the difficulty Rottler would have in providing for hisfamily if he lost his job, explaining that he said only that, if it became necessary todischarge an employee for making derogatory remarks or causing controversy, thepenalty would be more obvious if the employee was a man with a family than if hewas single.Berger admitted, however, that he told Rottler that he was not going'to let a union tell him how to run the "internal affairs" of his plant, but categoricallydenied that he told Harenda be would not take back the three above-named em-ployees because of the "Unionbusiness."It thus becomes necessary to resolve the foregoing conflicts between Berger andRottler.Berger, himself, aptly described Rottler as "quiet, reserved." In additionRottler impressed me, on the whole, as a sincere and candid witness. Berger, onthe other hand, had many shortcomings as a witness.Moreover, his version of hisremarks to Rottler appears contrived, particularly his supposed allusion to the familystatus of as yet unidentified employees who might be discharged for creating con-troversy.Berger's reference to the plight of a family man who had lost his job, since, accord-ing to Rottler, the remark was addressed to him as a family man and raised thespecter of the problems he would encounter if unemployed.Moreover, there is astriking similarity between Berger's reference to family responsibilities as a reasonfor siding with management, as related by Rottler, and the statement, which, asfound above on the basis of uncontradicted testimony, Berger made to Slipper onlya week or two later.Accordingly, I credit Rottler's version of Berger's remarks to him, and find thatBerger solicited Rottler to talk to the other employees about the "Union business,"warned him of the consequences of loss of employment, and that such remarks weredelivered in the context of a statement of Berger's attitude toward unions, which,whateverelse itconnoted, could hardly be construed as friendly to the Union.Evenmore clearly indicative to Rottler of Berger's unionanimus was his alleged explana-tion on the same occasion of his reason for not recalling the three former em-ployees.Here, again, I credit Rottler against Berger and find that the reason givenwas ."Union business."Accordingly, I find that Berger's remarks to Rottler werereasonably calculated to be construedas solicitingRottler to dissuade other em-ployees from adhering to the Union,and as aveiled threat to discharge Rottler ifhe cast his lot with the Union rather than management.I find further that by the foregoing remarks, as well as by the explanation givenfor not recalling the three former employees, the Respondent violated Section8(a)(1) of the Act.Archey was one of the three employees laid off on December 31, 1962. Pursuantto a recallnotice, he returned to work in mid-February, and received his first pay-check on February 18.Observing that the check contained no deduction for in-surance,8Archey sought to ascertainthe reasontherefor from Berger.Accordingto Archey, Berger first asked him how he felt about the Union, and, when Archeyanswered that he had no comment to make, Berger asked him how he voted, towhich Archey rejoined that Berger would never know. Berger then stated, accord-ing to the witness, that there would be no insurance deductions from Archey's paybecause he was "noton [Berger's] side" and was not "a loyal employee."While admitting that he discussed with Archeyinmid-February his insurancecoverage, Berger's version was that he merely explained to Archey that the insurancepolicy did not apply during a waiting period, which in Archey's case would not haveexpired until April 1.Berger testified further that coverage of all hisfull-timeemployees was mandatory, under the policy and that he had no discretion to with-draw any employee from coverage.He categorically denied the interrogation im-puted to him by Archey or that he told Archey he wasbeingdeniedinsurancecoveragefor discriminatoryreasons.8 Respondent's employees were covered by an insurance plan, financed in part by em-ployee contributions,which were deducted from their weekly paycheck. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDItappears from a copy of the insurance policy, submitted in evidence that inArchey's case,the policy would not in fact have been effectiveuntilApril 1.9Accordingly,the Respondent argues that,since the statementattributed by Archeyto Berger(thatArcheywas not covered because of his unionactivity)could nothave been true, such statement could not have been made.The fallacyin this argu-ment is that it assumes that Berger was incapable of misrepresentingtoArchey thereason forthe deferralof insurance deductions in his case.However, it would havebeen entirely consistent with Berger's course of conduct,as outlined above, includinghis interrogation of, and threats of reprisal against,other employees,for him toavail himself of the opportunity presentedby Archey's inquiry about his insurancedeductions to explain the absence of such deductions in terms that would tend todampenArchey's enthusiasm for the Union.Accordingly,I do not considerArchey'stestimony to be inherently incredible merely because it attributes to Berger a mis-statement of the reason for not deducting insurance premiums fromArchey's pay;and, asIwas favorablyimpressedby Archey's demeanor,and, as the coercive re-marks attributedby himto Berger conform to the pattern of conductexhibited byhim in his dealingswithother employees,I credit Archey,and find that,as testifiedby him,Berger interrogated him regarding his union sentiments and led him to be-lieve thathe was being deniedthe benefitsof Respondent's insurance plan becauseof his unionactivity.I find further thatby suchconduct Respondent violated Sec-tion 8 (a) (1) ofthe Act.B. The violationsof 8(a)(3)The amendedcomplaint alleges that Respondent violated Section 8(a) (3) and (1)of the Act bydischarging Miller on January2,Friday onJanuary2 and March 25,and Archeyon January2 and March 18. TheRespondent contends that its actionon January 2as to all three was dueto lack of work,that the subsequent termina-tionof Archeywas for cause,and thatFriday wasnot dischargedon March 25, butmerely advised on that date not to reportfor work untilthe following day.1.The initial layoffsFriday hadworked for Respondent a total of about 21/2 years,advancing to thegrade of relief machine operator and a rateof $2.15 an hour.Miller had workedfor Respondent about 1year, andhad advancedto the gradeof assistant machineoperator,earning $2.05 an hour.Archey, whohad been'inRespondent's employfor more than1'h years,was earning$1.95 an hour as a helper when laid off. OnDecember 31, Respondent notified all threethat theywere not to reportfor workon January 3or 4, but wereto contact Respondent on January 4 regarding theirfurther employment.All threewere subsequently offered reemployment,but thefirst such offer, to Archey,was not made untilFebruary 8.As alreadyrelated,Friday wasprominent in the Union'sorganizing campaign,having successfully solicited all six employees in the second shift, early in November,to sign union cards.Archey and Millersigned a unioncardat that time,and, duringthe last week in December,Miller worked on the same machine withFriday, and Icredit his uncontradicted testimony that during this periodbothhe andFriday askedHoots how he felt about the Union.and discussedthe Unionin Hoots' presence.That Respondent was awareof Friday's union activities when he was laid off isamply attested by the tenor of Hoots'remarksto Fridayin late December,as relatedabove, as well as by the uncontradicted testimony ofCrow,a former employee ofRespondent,which I credit,that a fewdaysbefore the electionhe heard anotheremployee(Hubert Clifford)tellHoots thatFridaywas passing out union cards.Moreover,the fact that Miller openly discussed the Unionwith FridayinHoots'presence,and attempted to draw him into such discussion,gave Hoots ample causeto believe that Miller was sympathetic to the cause of the Union.Itmay be in-9Archey was discharged for alleged cause on March 18, so that the policy never becameeffective during the second period of his employment.While it appears that the Respondent,nevertheless,in the case of other employees madeinsurance deductions during their"waiting period,"such deductions could not alter thefact that the insurance policy by its terms did not become effective as to them until alater date, so that Respondent could not have conferred on such employees during thewaiting period any benefit that was denied to Archey.While it is arguable that by makingsuchprematuredeductions in other cases,but not in Archey's case,Berger evinced anintent to discriminate against Archey in the matter of insurance coverage,I am not per-suaded that such was in fact Berger's intent, as such discrimination was precluded by themandatory terms of the policy. BERGERPOLISHING, INC.27ferred, in any event, from the small size of Respondent's operation (about 15 em-ployees), that Respondent became aware of the union activities of all 3 employeesabout the time that such activities occurred.To prove that suchunionactivitiesmotivated the layoffs, the General Counsel,as already related, adduced Rottler's testimony, which I have credited, that in mid-January Berger told Harenda that he was not going to recall Friday, Miller, andArchey because of the "Union business."Moreover, there was testimony by Millerthat,when he asked Berger late in January whether he and the other two had beenlaid off because of the Union,Bergerdeclared that "he wouldn't answer that if hehad a gun pointed at his head." Berger did not unequivocally deny making such astatement, observing merely that he had no recollection thereof.For this reason, aswell as demeanor and the circumstantiality of Miller's testimony, I credit Miller..It is clear, moreover, that, while Respondent eventually offered reemployment toall three, it did so in the case of Friday only after hiring a number of new em-ployees, wholly inexperienced in its operations.Thus, Respondent's records showthat, before recalling Friday on March 20, Respondent hired eight new employeeson a part-time or full-time basis, and that, when Friday finally returned, it was onlyas a part-time or intermittent employee on the less desirable second shift, with a20-cent per hour reduction in his basic pay.As to Miller, there is conflicting testi-mony as to the time and nature of Respondent's offer to recall him. According toBerger, there were two such offers, the later one on February 11, and they consistedof offers of work on the day shift, which Miller rejected because he was alreadyemployed elsewhere during the day, indicating that he was available only for workon the second shift.According to Miller, there was only one offer, in March orApril,which was limited to part-time work on the day shift, and, while rejectingsuch work because of his existing employment, he offered to work full-time on theday shift or part-time on the second shift.As I regard Miller as a more candidwitness, and, as there were some inconsistencies and evasions in Berger's testimonyon this point, I credit Miller and find that, whatever the date of Berger's offer, Millerdid not say he was unavailable for full-time work on the day shift, and it is clearfrom Respondent's records that it had abundant opportunity in March and there-after to offer Miller such employment but failed to do so, preferring to hire, instead,new and inexperienced employees.Accordingly, the disparate treatment of Friday and Miller in the matter of recallwithout any credible explanation, lends support to the General Counsel's contentionthat the Respondent's motivation with regard to their layoff, as well as their recall,was discriminatory.In defense, the Respondent contends (1) that the reduction in force of Decem-ber 31 was necessitated by the introduction of a new machine, which eliminatedthree jobs, and (2) that the three instant employees were selected for layoff because,on the basis of a comprehensive evaluation of Respondent's work force, it wasdetermined that they were the least desirable employees.The General Counselchallenges both these contentions.They will be consideredseriatim.(1)As the reason for the reduction in force, Respondent cited the productivecapacity of its new "Acme" machine, installed on December 17, and, according toBerger, subjected to a 10-day trial run.This machine was designed to be operatedin tandemwith Respondent's old "Hill" machine, so that a crew of four men couldoperate both machines, where formerly such a crew was required to operate each ofthe old machines.To aid a determination whether the new machine in fact in-creased Respondent's productive capacity, the parties submitted a stipulation 10 show-ing Respondent's total man-hours and output in each of 6 months beginning withDecember 1962. If one compares the data for December 1962 with that for Janu-ary 1963, it appears that, while total man-hours declined more than 25 percent inJanuary, output during that month declined less than 5 percent, and the figures forFebruary showan increaseof nearly 20 percent in output, as compared to December,despite a decline of more than 10 percent in man-hours.However, the results forthe next 3 months do not conform to this pattern. In any case, the critical questionhere is not the Respondent's productivity after December 31, but whether, as Bergertestified, the new tandem operation demonstrated its efficiencyduring the 10-daytrial runlateinDecember,for, according to Berger, it was the result of this trialrun alone which induced him to reduce his force.No figures were submitted show-ing the productivity of Respondent's operations' during that 10-day period so as topermit a comparison with prior periods. If, however, one compares the figures inRespondent's Exhibit No. 7-B for the entire months of November and December10TrialExaminer'sExhibit No. 1. 28DECISIONSOF NATIONALLABOR RELATIONS BOARD1962, it would appear that productivity actually declined in December as comparedwith November."In view of the foregoing, I deem the records submitted to be inconclusive on thequestion whether Respondent in fact believed at the end of December that its newmachine had eliminated the need for three employees.(2)As for the reason for selecting Friday, Archey, and Miller for layoff, suchselection was allegedly based on a survey made by Hoots, which rated each employeeon the basis of 11 factors, including various aspects of his performance, his attend-ance, cooperativeness, and appearance.Mallien, an officer of the Respondent andits legal adviser, testified that the institution of the survey was discussed by him andBerger in the summer of 1962, and that one of its objects was to obtain an evalua-tion of all the Respondent's employees as a basis for making promotions and de-motions, as well as layoffs.Mallien added that he gave Berger a specimen surveyform in the summer of 1962 and had the form duplicated late in October or earlyinNovember 1962, when a decision was presumably reached to use the forms.Berger confirmed that he received the forms from Mallien early in November, andtestified that he gave the forms to Hoots in mid-November, that the survey wascompleted by Hoots on November 28, that the results, as tabulated by Berger onDecember 1, showed that Archey, Miller, and Friday received the lowest overallratings, and that, when he was satisfied late in December, after operating with thenew machine for 10 days, that he could dispense with the services of three men, heselected for layoff the three aforenamed employees on the basis of their ratings inthe survey.The ratings allegedly made by Hoots were placed in evidence and con-firm that, of Respondent's 13 employees, Friday received by far the lowest rating,and that Archey and Miller were the next lowest.12 There was also placed in evi-dence a tabulation of the results of the survey, made by Berger, which bears thedate of December 1, 1962.However, several circumstances raise a doubt whether the survey was made ingood faith and whether Berger regarded it as an accurate evaluation of his em-ployees.Although, according to Berger, the survey was prompted by the projectedinstallation of the new machine and the anticipation that it would require a reduc-tion in force, the survey was delayed until mid-November, more than 4 monthsafter the new machine was ordered, and a time which coincided with the Union'sorganizational campaign.When asked to explain this delay, Berger answered onlythat the time selected for the survey was "convenient" for him.Moreover, Bergeradmitted that this was the only survey ever made, and there is apparent conflictbetween his testimony and Mallien's as to the purpose of the survey.According toBerger, its only purpose was to afford a basis for layoff in the event the new machinewas effective.Thus, when asked why no later surveys had been made.13 Bergerexplained that he had had no further occasion to purchase new machinery.How-ever,Mallien asserted that the purpose of the survey was to establish a record basisfor promotions and demotions. as well as layoffs.14 But this explanation is contra-dicted not only by Berger's aforestated insistence that there was no need for a surveyapart from reduction-in-force situations, as well as by the admitted fact that noneof the employees newly hired in 1963 were subjected to the survey procedure as abasis for promotions or demotions.The fact that the two individuals who ad-mittedly were responsible for the institution of the survey were unable to agree on]1According to that exhibit, Respondent produced 137 tons In November with 2,742 man-hours as against 131 tons in December with 2,776 man-hours.'=At the hearing, I overruled General Counsel's objection on hearsay grounds, to theadmissibility of the written ratings made in the survey, stating that such ratings werebeing received in evidence only for the purpose of showing Berger's reason for selectingFriday and the two others for layoff, and not to prove that they were in fact inferior tothe other employees ; and the Issue of the actual competence of the three employees wasnot in fact litigated.Accordingly, I have considered the ratings only insofar as they bearon the question whether, in selecting Friday, Archey, and Miller for layoff, Berger honestlybelieved that they were the least desirable employees, and not as proof that they were infact inferior.13A number of new employees were hired in 1963, who admittedly were not subjected tothe survey procedure.34Mallien also gave an additional, rather curious, reason for the survey-namely, that.Itwas first proposed by him as a means of forcing Hoots to rate himself, In the hope thatitwould bringhim torealize his deficiencies in certainareas.This reasonis nowherementionedby Berger. BERGER POLISHING, INC.29its function, and that one of them-Mallien-demonstrably overstated that function,raises a serious doubt as to the genuineness of any of the reasons assigned by Re-spondent for making the survey.In view of the foregoing considerations militating against the, cogency of thereasons assigned by the Respondent for its layoff action, I find that the evidencepreponderates in form of a finding that such reasons were pretextual and that thetrue reason was the one implied in Berger's remarks to Harenda and Miller-namely,the union activity of the three laid-off employees.Accordingly, I find that by suchlayoffs the Respondent violated Section 8(a)(3) and (1) of the Act.2.The discharge of ArcheyArchey was notified on February 8 to report to work on February 11.15He infact reported on February 13, and was given full-time work on the day shift at hisformer rate.As found above, on February 18, Berger interrogated Archey abouthis unionsentiments, and, upon receiving evasive answers, told Archey in effect that he wasnot covered by Respondent'sgroup insuranceplan because he was not a "loyalemployee." 16He was discharged on March 18. Respondent contends that hewas discharged because of absenteeism and tardiness, as stated in his dischargenotice.17The record,includingArchey's timecards, shows that between February 13and March 18, Archey was late on three occasions, for periods varying from one-half hour to 2 hours, and absent twice, the last such absence occurring on March 18.According to Berger, it was this absence that finally moved him to discharge Archey.Although Archey testified extensively, he failed to offer any explanation of thesederelictions.18Archey denied, however, that he was ever warned about his tardinessor absences.Berger, onthe other hand, testified that he instructed Hoots early inMarch to warn Archey of discharge for continued absences or tardiness.As therewas no contradiction of either of the foregoing statements, the conclusion is war-ranted that Berger did so instruct Hoots but that he did not carry out the instruction.Berger testified credibly that the absence of any member of Respondent's four-man crews substantially reduced the efficiency of the rest of the crew, and Respond-ent's personnel records for 1963 show at least two other instances of discharges forabsenteeism.19The General Counsel's theory appears to be that, after rehiring Archey despitehis known union proclivities, the Respondent had a change of heart and decided todischarge him as soon as it could find a convenient pretext.However, the recordsuggestsno reasonfor this change of heart other than the possibility that Archey'sunsatisfactory answers to Berger'sinterrogationon February 18 may have dashedany hopes that Archey could be weaned away from the Union.If so, it is not clearwhy Respondent withheld any action until March 18.Archey was one-half hourlate on February 16, 2 hours late on February 21, three-quarters of an hour late onFebruary 23, and he was absent all day on February 25. It would seem that, if itwere merelyseeking apretext to discharge him, Respondent would have done so onFebruary 25 or shortly thereafter, and would not have tolerated him for another3weeks.'°Accordingly, while the matter is not free from doubt, I am not satisfied that theevidence preponderates in favor of a finding that Archey was discharged for dis-criminatoryreasons.1s See General Counsel's Exhibit No. 11.19As noted above, however, there. is insufficient basis for finding that Berger in fact ln=tended to exclude Archey from the insurance plan.17Although that notice also makes reference to Archey's failure to wear glasses at work,the Respondent denied at the hearing that this was a substantial factor in his discharge.Accordingly, I do not deem it necessary to evaluate the evidence adduced by the GeneralCounsel to justify Archey's failure to wear such glasses.18He adverted only to an occasion (not reflected in his timecards) when he was allegedlypermitted to leave work at 2:30 p.m. to renew his automobilelicense plates.19 See "Dale Johnson" and "Wayne LaGarde" in the joint exhibit.=9Another reason suggested in the General Counsel's brief for Archey's discharge is thatitwas part of a plan by Respondent to recall each of thelaid-off employees in succession,but not simultaneously,so asto avoid restoringthe Union'smajority status.I find nomerit in this contention.See footnote 21 below. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Friday's second "layoff"As already noted, Friday was recalled on March 20 and worked through the 22d.On that date, he indicated to Berger that, due to a prior commitment, he preferrednot to work the next day, a Saturday, and he did not report that day. The nextMonday morning, March 25, Berger telephoned Friday, and, according.to Berger'stestimony, hold him not to report until the following day.However, according toFriday, Berger told him on Monday morning that he was being laid off due to achange in work schedule and would be notified when to return to work.About4 o'clock that afternoon, most of Respondent's employees struck, one of the reasonsfor the strike being the alleged layoff of Friday.He joined the strikers and has notsince been recalled.It is General Counsel's position that Friday was laid off until further notice onMarch 25, and that such layoff was because of his union activity.Respondent, onthe other hand, contends that he was merely notified that his workweek would beginon Tuesday instead of Monday.While I have found that Respondent discriminated against Friday by laying himoff on December 31, and by delaying his recall until March 20, I fail to perceivewhy, after recalling him despite his past union activities, the Respondent would wantto lay him off again, only 5 days later, because of such past activities.21Moreover, the record shows, and I find, that about 4 p.m. on March 25, when ina bargaining session Harenda raised the issue of Friday's "layoff," he was told byBerger that Friday had not been laid off but merely notified not to report for workuntil the next day 22Under all the circumstances, I am disposed to credit Berger here, and find that hedid not notify Friday that he was being laid off pending further notice, but onlythat he was not to report for work until the next day.23 I conclude therefore thatthere was no discrimination against Friday on March 25.C. The refusal to bargain1.The appropriate unit: The Union's majority statusThere is no dispute that, as found by the Board in the representative proceeding,allRespondent's production and maintenance employees at its Wauwatosa, Wiscon-sin,plant, excluding office clerical employees, professional employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate for collective bargain-ing.On the basis of the election held by the Board on December 26, the Unionwas certified on January 5 as the exclusive bargaining representative of the em-ployees in the foregoing unit.2.The negotiationsa.The pleadingsThe complaint, as amended at the hearing, alleged that: (1) Respondent has sinceJanuary 15 refused to negotiate with the Union in good faith concerning terms andconditions of employment; (2) on or about January 2 and thereafter Respondentn There is no evidence that Friday engaged in any new union activities during theperiod of his recall.At the hearing, and in his brief, the General Counsel suggests that Respondent's planwas to recall the laid-off employees in rotation to avoid restoring the Union's numericalmajority of one, and that this explains why Respondent discharged Archey before re-calling Friday.Presumably, the General Counsel's theory is also that Friday was "laidoff" to make room for Miller (who, however, declined rehire, as found above). The diffi-culty with this theory, apart from its speculative character, is that Respondent couldhave simultaneously rehired any two of the three without restoring the Union's majoritystatus, as shown by the election results.Moreover, in view of the relatively high turnoverin February and March, the results of the December election were no longer a reliablemeasure of the Union's strength.22Mallien's testimony to this effect is corroborated by the admission of Pearson, thepresident of the Union, that Respondent stated at the March 25 bargaining session thatFriday had been told to report the next day.23 It is clear, in any event, that, even if Berger in the morning of March 25 did layFriday off indefinitely, for whatever reason, such action was in effect rescinded at 4 p.m.,the same day, when, as found above, Berger announced to the union representatives thatFriday had not beenlaidoff but was scheduled to work the next day. BERGER POLISHING, INC.31unilaterally changed existing wage rates; and (3) on or about March 25, Respond-ent unilaterally changed the existing workweek.The complaint charges that by theforegoing conduct Respondent violated Section 8(a)(5) and (1) of the Act.Respondent denies the foregoing allegations and pleads certain affirmative de-fenses,which will be considered below.b.ChronologyIt is undisputed that the first bargaining meeting occurred on January 15, andthat there were subsequent meetings on February 5 and 19, March 1 and 25, andApril 2 .24Berger and Mallien represented the Respondent at all these meetings.The Union was represented at all meetings by Pearson, its president, and' at theJanuary 15 and March 25 meetings by International Representative Reinhardt.TheUnion's attorney, Shneidman, attended the April 2 meeting.It is clear that in mid-March the Union submitted Respondent's contract pro-posals to the employees, who voted to reject them, and that on March 25 the em-ployees struck because of their dissatisfaction with the progress of the negotiations.c.The contract issuesShortly before February 5, the Union submitted a complete contract proposal andon that date and on March 1, the Respondent submitted various counterproposals.Agreement was reached on a number of matters, including recognition, vacationpay, grievance procedure, seniority, and probationary employment, and at the hear-ing the General Counsel conceded that there was full discussion of these and othermatters.25He contended, however, that with regard to the contract issues, theRespondent's bad faith was evidenced by its position on wages, arbitration, plantrelocation, subcontracting, and union security.These topics will be consideredseriatim.(1)WagesBerger testified that' on November 26, after receiving the Union's request forrecognition, he consulted with Mallien as to what position to take on the Union'srequest for recognition and expressed to Mallien the view that he (Berger) was the"best determiner" of wage rates but was willing to make an effort to raise suchrates.He elaborated at the hearing that he felt that he had to be the "primedeterminer" of wage rates because of certain geographic factors which placed hisoperations in Milwaukee at a competitive disadvantage with those of his competitorsin Chicago.Specific wage proposals were submitted by both parties at the Febru-ary 5 meeting.The Union's written proposals called for general increases in theminimum rates of each classification, which amounted to at least 35 cents an hourfor machine operator, 45 cents an hour for assistant machine operator, and 55 centsan hour for helpers.However, during the negotiations the only specific figure men-tioned by the Union, according to Pearson, was a 25-cent general increase.TheRespondent countered with a proposal for an increase in the minimum hourly ratefor assistant machine operator (or learner operator) from $2.05 to $2.10 and forno other change in the existing minimum rates.26According to Berger, the fore-going 5-cent increase for assistant machine operators was placed into effect on orabout February 5. In fact, the record shows that during the negotiations two em-ployees (Clifford and Fassell) were raised to $2.15, which was 5 cents more than24 Pearson testified, contrary to Mallien and Berger, that the parties also met on Febru-ary 1 and March L8 or 19. As Pearson indicated some confusion about the date of thealleged meeting on March 18, I find that he was in error as to that date, and that therewas no such meeting.Also as to February 1, I deem more reliable the recollection ofBerger and \Iallien that, while a meeting was scheduled for that date, it was postponeduntil February 5.25Tr. 712.-Except that Respondent's proposal of a uniform starting rate of $1.85 an hour forhelpers was arguably more favorable to the employees than the existing practice, whichwas to pay from $1.75 to $1.85, depending on Respondent's judgment of the applicant.(While under the "probation" clause proposed by the Respondent, during the first 60 daysof employment an employee's rate was fixed at 10 cents below the minimum for his classi-fication,which would mean that helpers would actually start at $1.75, Respondent offeredto waive this 10-cent differential for probationary employees.The net effect was to re-instate theoriginalproposal for a flat $1.85 starting rate.) 32DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's proposal.Berger attempted to explain the extra 5-cent increase to IClifford on the ground that it was in the nature of a merit increase given simultane-ously with the increase in job rate.As to Fassell, Berger explained that he wasgiven the extra 5 cents because he had shown exceptional aptitude in learning tooperatemachines, thereby implying that before the raise Fassell was already alearner operator.However, the record shows that immediately prior to his raiseto $2.15, Fassell's rate had been $1.95, which was the rate of a helper and not the$2.05 rate which was then paid to learner operators. I find therefore that it wasnot until he received the raise that Fassell became a learner operator and that hisnew rate of $2.15 was therefore necessarily the new minimum rate for learneroperators and not to any extent based on merit.Berger admitted that the Union was not consulted with regard to the foregoingraises.I conclude therefore that Berger, during the negotiations, unilaterally in-creased the minimum rate for assistant machine operators and that the amount ofsuch increase was 5 cents greater than that offered to the Union. I find that suchunilateral increase constituteda per seviolation of Section 8(a) (5) of the Act.27The "Management Rights" clause:In addition to the foregoing minimum rates,the Respondent included in its wage proposal a reservation of (1) "the right toestablish or pay rates of pay in excess of" such minimum rates "whenever it-con-siders it advisable to do so" and (2) the right to adopt incentive pay and bonusplans "whenever and to the extent it deems prudent."According to Mallien, the'union representatives on February 5 voiced no objection to this language. Pearsondisputed this.At any rate, there is no contradiction of the testimony of Shneidman,the Union's attorney, which I credit, that at the final meeting on April 2, which heattended, he pointed out that the foregoing clauses were incompatible with the prin-ciple of collective bargaining, and that Berger rejoined only that the Respondentwanted to be free to base increases on individual merit.The bearing of these cir-cumstances on Respondent's good faith will be considered later.Merit increases:It is undisputed that, after the Union's certification, Respondent,in accord with its preexisting practice, made a number of merit increases 23 andthat the Union was not apprised of the specific increases. . The General Counselcontends that such unilateral action was unlawful.The Respondent seeks to justifysuch increases on the basis of (1) its past practice, (2) the fact that the Respond-ent did not decline to discuss the merit increases with the Union, and. (3) the factthat International Representative Reinhardt, at the first bargaining session (on Janu-ary 15), indicated that he was not concerned with any increases to individual em-ployees above their minimum rates, but only with the establishment of minimumrates.As to (1) and (2), the Supreme Court's holding in theKatzcase,supra,appears to be a sufficient answer.As to (3) Pearson admitted' that at the Janu-ary 15 meeting Respondent explained its practice of giving merit increases, and thatReinhardt indicated indifference to the matter.Pearson insisted, however, that hetook a different view, demanding that the Union be consulted about such increases.Mallien disputed this, saying that the only reaction to the Respondent's explanationof its policy was Reinhardt's statement that the Union was interested only in mini-mum rates and had no objection to the Respondent's paying more than the minimum.As I deem Mallien's recollection to be more reliable than Pearson's, I credit him andfind that Reinhardt, without any dissent from Pearson, indicated to Respondent, ineffect, that it was free, pending the negotiation of a contract, to continue its practiceof granting merit increases, and that Respondent's failure to consult the Unionthereafter about specific increases was therefore notperse unlawful.29(2)ArbitrationWhile the Union had at the initial meeting on January 15, indicated a desire foran arbitration provision, its proposed contract provided only for a 3-step grievanceprocedure, culminating in submission of the grievance by the Union and a shopn N.L.R.B. v. Benno Katz, etc., d/b/a Williamsburg Steel Products Co.,369 U.S. 736.In view of this finding, it is not necessary to consider whether it was alsoper seunlaw-ful for the Respondent to place in effect unilaterally. the flat $1.85 starting rate discussedabove.(While Berger testified that he did so, about February 5, Respondent's payrollrecords show hirings at $1.75 thereafter.)n Berger's own testimony,as supplemented by payroll records, shows 20 increases sinceJanuary 5, of which 5 were attributable to night-shift premiums, and others appear tohave been due to changes in classification.However, at least nine are explainable only asmerit increases.29Lloyd F. Richardson,Sr., et al., RichardsonManufacturing Company,109 NLRB 136 ;Montgomery WardcECo.,Incorporated,137 NLRB 418. BERGER POLISHING, INC.33committee to Respondent.The Respondent proposed a 2-step procedure, culminat-ing in presentation of the grievance by the aggrieved employee to Respondent'spresident, and authorizing the Union to intervene.Thus, neither proposal providedfor arbitration.Mallien's testimony that the Union on March 1 at least tentativelyaccepted the Respondent's proposal is corroborated by Pearson.As it is clear that the Union did not include a request for arbitration in thewritten proposals presented to the Respondent early in February, and as there is noevidence that it thereafter made'such a request, there is no basis for finding thatRespondent's position with respect to arbitration reflected bad faith.30(3) Plant relocationOn March 1, the Respondent submitted a proposal that it be "the sole judge ofthe appropriate location of its place or places of business and of the work to beperformed at all such locations."According to Mallien, it was explained to theUnion that Respondent had in the past considered the advantages of operating inIllinois and had in fact obtained a license to do business there, and that the purposeof the provision was to avoid the effect of certain court decisions limiting the rightof an employer to move his plant, in the absence of an expense reservation of thatright in its collective-bargaining contract.The proposal was again discussed onMarch 25 and April 2, without any agreement being reached. According to Pearson,the Respondent insisted that the contract would have to contain the foregoing pro-visions.Mallien denied that the Respondent took the position that it would notexecute a contract unless it contained the foregoing clause.While the plant relocation clause itself is not clear on this point, Berger admitted,and Respondent's brief concedes,31 that its purpose was,inter alia,to relieve theRespondent of any obligation to bargain with the Union about a decision to movethe plant.As the Act, as construed by the Board,32 imposes such a duty, it is clearthat the Respondent was seeking by the plant relocation clause to exact from theUnion a waiver of its bargaining rights under the Act.Whether or not Respondentexpressly took the position that there could be no contract without the foregoingclause, it is clear that it adhered to this proposal as late as April 2, when negotiationswere.broken off, despite repeated rebuffs by the Union.(4)The subcontracting clauseOn March 1, Respondent proposed a clause giving it "sole discretion" to sub-contract any of its work to any other firm.Mallien admitted that the purpose ofthis clause was to avoid the effect of "recent decisions" requiring employers to bar-gain abouta decisionto subcontract, and that this was explained to the Union.Presumably, he had reference to such Board decisions asFibreboard,33which holdthat an employer may not subcontract work performed by employees in the bargain-ing unit without first affording their statutory representative an opportunity to bar-gain about the matter. It is thus clear that Respondent's object was to exact awaiver of the Union's right to bargain about subcontracting.Mallien stated thatthe foregoing clause was rejected by the Union on March 1 and not discussed there-after.However, he admitted that on March 25, subcontracting was still one of theunresolvedissues, andthere is no evidence of any offer by Respondent on March 25or thereafter, to modify its position on thatissue,notwithstanding that it is clearthat atleast one ofthe reasons for the strike on that date was the unsatisfactorystate ofthe negotiations.(5)Union shopIn its initial proposed contract, the Union included a provision requiring all theemployees to join the Union after the statutory grace period. It is undisputed that30 It appears, In any event, that General Counsel has abandoned his contention on arbi-tration, as his brief makes no reference thereto.31 See page 20 of that brief.32E.g.,Brown Truck and Trailer Manufacturing Company, Inc., et al..106 NLRB 999;T.A.Tredway and S. E. Taylor,partners d/b/a Diaper Jean Manufacturing Company,et al., 109 NLRB 1045, 1065.°3Fibreboard Paper Products Corporation,138 NLRB 550,enfd.sub nom. East BayUnion of Machinists,Local 1304, United Steelworkers of America,AFL-CIO, etc. v.N.L.R.B.,322 F. 2d 411 (C.A.D.C.) ;Town & Country Manufacturing Company, Inc.,et al.,136 NLRB 1022, enfd. 316 F. 2d 846(C.A. 5).756-236-65-vol. 147-4 34DECISIONSOF NATIONALLABOR RELATIONS BOARDthis clause was discussed at most, if not all, meetings, that the Union insisted on itsadoption, and that the Respondent rejected it on the ground that it did not believein coercing its employees with regard to union membership.In its brief Respondent contends that the union-shop proposal was not a manda-tory bargaining subject, in view of its alleged illegality under Wisconsin law andhence under the Federal Act.Under the latter Act, the legality of any union-shopagreement covering Respondent's employees would, depend upon the construction ofSection 8(a)(3), in conjunction with Section 14(b), of the Act. Section 8(a)(3)forbids any employer-discrimination against employees to encourage (or discourage)union membership, but permits, under conditions not here relevant, the executionof union-shop agreements.Section 14(b), however, provides that nothing in theAct "shall be construed as authorizing the execution or application of agreementsrequiring membership in a labor organization as a condition of employment in anyState" where such execution or application is "prohibited."The Wisconsin Employment Peace Act permits union-shop agreements if approvedby two-thirds of the employees in a secret ballot election conducted by a Stateagency.34The Board early held that State laws, like that of Wisconsin, which donot categorically outlaw union-shop provisions but permit them if certain conditionsare met do not "prohibit" such provisions within the meaning of Section 14(b), andthat in such States union-shop agreements are lawful under the Federal Act, whetheror not the conditions prescribed by State law are met 35However, the subsequentdecision of the Supreme Court in theAlgoma Plywoodcase,36 cited by Respondent,casts serious doubt on the continuing validity of these Board precedents.Accord-ingly, for the purpose of this discussion, it will be assumed that, if the Respondentcould not have accepted the union-shop proposal without violating State law, suchaction by the Respondent would also have been illegal under Federal law.It is clear that, if the Union had in fact proposed unconditionally that the Re-spondent execute a contract containing a union-shop clause, without an election,Respondent would have violated State law had it agreed to such proposal; and itis true that the Union's written union-shop proposal was unconditional, and madeno reference to a union-shop election.However, Pearson testified that at one ofthemeetings the parties "discussed the fact that we would have to have a Stateelection sooner or later" to validate any union-shop provision, and that on variousoccasions Berger and Mallien asserted that Respondent would not grant a unionshop even if all the employees voted for it in a State referendum.While Malliendenied that there was any such discussion, Berger's testimony is silent on this point.Moreover Respondent fails to explain why, as Mallien admitted, the issue of thelegality of the Union's proposal was not raised by him until March 25, and thenonly in conjunction with a discussion of the legality of the strike called on that date.Nor was there any explanation for the fact that, as Mallien and Berger conceded,Respondent, on April 2, indicated that it was willing to consider maintenance ofmembership as an alternative to union shop, and invited the Union to submit appro-priate language, although under Wisconsin law maintenance of membership was sub-ject to the same restrictions as union shop.37Absent any other explanation forRespondent's apparent indifference to the illegality of the union shop or of Respond-ent's solicitation on April 2 of a maintenance-of-membership proposal, I creditPearson, and find that the parties recognized during the negotiations that any agree-ment that might be reached on a union-security clause would be conditioned on theresult of a State referendum.Respondent contends that, even so, a union-shop proposal so conditioned would stillviolate State law, the proper procedure being to hold an election before submittingany proposal on a union shop to the employer.However, Respondent fails to citeany persuasive authority on this point,38 or, at least, any authority that is more39Sec.111.06(1) (c)1 of the Wisconsin Employment Peace Act.35Northland Greyhound Lines, Inc.,80 NLRB 288 ;Safeway Stores, Inc.,81 NLRB 387.33Algoma Plywood v. Wisconsin Employment Relations Board,336 U.S. 301, 314.Whilethe precise question there was the validity of the Wisconsin Board's finding that the"application" of a union-security clause by discharging an employee was unlawful, it seemsarguable that the rationale of the Court's decision upholding such finding would supportthe invalidation of the clause, itself, because it did not meet the requirements of State law.37SeeAlgoma Plywood v.WisconsinEmploymentRelationsBoard,- supra. .33The two State board cases cited in Respondent's brief merely hold that it is proper toconduct a union-shop referendum, even though the employer is opposed to a union shop.Respondentrelies on dictain those cases,which might be construed to imply that it wouldbe illegal to seek a union-shop agreement withoutsuch areferendum. BERGER POLISHING, INC.35persuasive than the language of Section 111.06(1) (c) 2 of the Wisconsin Employ-ment Peace Act,itself,which provides that no employer may petition for a union-shop referendum unless he has"made an agreement with[a union]that he willmake a contract for an all-union shop if it is determined as a result of the referendumheld by the Board that his employees duly approve such all-union shop."[Emphasissupplied.]It is clear therefore that Wisconsin not only does not forbid,but expressly sanc-tions, conditional union-security agreements in advance of a referendum.Accordingly,I find,that the Union's proposal for a union shop was understoodby the parties to be conditioned on the results of a State referendum,that Respond-ent's assent to the proposal,as so conditioned,would have constituted a legalunion-security agreement under State law, and,hence, under Federal law,and thatsuch proposal was therefore a mandatory bargaining subject.The question remains whether Respondent refused to bargain in good faith con-cerning union security.As indicative of its good faith,Respondent cites the testi-mony of Mallien,partly corroborated by Berger,that,soon after receiving theUnion's request for recognition,Berger conferred with Mallien and it was tentativelyagreed that,while Respondent would oppose any demand for a union shop, Re-spondent would accept some lesser form of union security if that was necessary inorder to secure an agreement.It is undisputed,moreover,thatmaintenance ofmembership as an alternative for union shop, was discussed at the final meeting ofApril 2, and, as already noted, Mallien indicated some interest in the matter,invitingthe Union to submit a proposal.So far as appears from the record, none was eversubmitted.As the Union thus failed to test the genuineness of Respondent's interestin a maintenance-of-membership clause, there is insufficient basis for finding thatRespondent was inflexible on the subject of union security generally.While it isundisputed that Respondent was adamantly opposed to union shop, as such,that factalone does not suffice to demonstrate bad faith 39The General Counsel, however,relieson a particular aspect of Respondent'sbargaining on union shop as evidencing bad faith-namely, alleged threats to closethe plant rather than agree to a union shop. Pearson testified that on February 1,in rejecting the union-shop proposal,Mallien remarked to Berger that, if the Unionwas going to insist on such a proposal,Berger might be well-advised to move theplant to Illinois or close it and take an extended vacation in Florida;and that simi-lar remarks were made at subsequent meetings whenever union shop was discussed.However,Mallien and Berger asserted that the only reference to a move toIllinoiswas made in connection with the discussion of the Respondent's reason forproposing a plant relocation clause 40Berger admitted that some reference wasmade to a Florida"vacation,"but explained that this was in the context of a facetiousoffer by him to sell the plant to the Union, in view of its wage and union-shop de-mands. It appears therefore that it is not disputed that the foregoing remarks aboutmoving to Illinois or retiring to Florida were made, the only issue being as to theircontext.As I have found Pearson'sunsupported recollection unreliable on otherpoints, I am not persuaded that the evidence preponderates for a finding againstthe Respondent on this point.Accordingly,I find no merit in General Counsel'scontention that Respondent threatened to move or shut down rather than yield onunion shop.In sum, therefore,on the union-shop issue, I find that it was a mandatory subjectof bargaining,but that Respondent'sposition on that issue, considered above, doesnot afford any evidence of bad faith.41(6)Conclusions on 8(a) (5) issue(a) "Per se" violationsIt has been found that Respondent violated Section 8(a)(5) and(1) of the Actby its unilateral institution for at least one classification of a wage increase higher39McCulloch Corporation,132 NLRB 201, 211.40 See discussion of this clause,above.111 find no merit in the further allegation of the amended complaintthaton March 25,Respondent unilaterally changed the existing workweek.This apparently has reference tothe circumstances of Friday's alleged second layoff.The only evidence of such a changein workweek consists in Friday's testimonythat thatwas the reason assigned to his layoff.However, I have found that all that happened was that Friday,rehired as a part-timeemployee on March 20,was told on March 25, there would be no work for him until thenext day. In any case, this contention seems to have been abandoned as it is not men-tioned in General Counsel's brief. 36DECISIONS OF'NATIONALLABOR RELATIONS BOARDthan that offered to the Union. It seems arguable also that other suchper seviola-tions are established by Respondent's insistence on removing from the area ofcollective bargaining such matters as wage increases, the institution of incentiveplans, subcontracting, and plant relocation.While the Supreme Court has held that an employer's insistence on a manage-ment prerogative clause is notper seunlawful,42 the clause in that case was not asfar-reaching as those here involved but sought to remove from the area of collectivebargaining only such issues as work scheduling, promotions, demotions, hire, dis-charges, and discipline.Here, the management prerogative clause on wages wouldhave permitted the Respondent to grant unilaterally general, as well as individual,increases during the term of the contract and even to make unilaterally such a radicalchange in the entire wage structure as the institution of an incentive plan. In-sistence on such broad unilateral power would seem to go beyond the limits contem-plated by the Court inAmerican National,43as it involves curtailing the Union'sbargaining rights not merely in peripheral areas, but at their very core.This isalso true of the Respondent's efforts to eliminate the Union's bargaining role in thearea of subcontracting and plant relocation, so as to deny to the employees suchprotection as the Union was entitled to afford them against mass discharge, a matterof no small concern to them.However, in view of my other violation findingsherein, and, as I am not aware that the Board has heretofore considered the impactofAmerican Nationalon clauses such as were here proposed, I do not undertaketo resolve that issue here.(b)Good faithIt remains to be considered whether Respondent's entire approach to bargainingwas permeated by bad faith=that is, a desire to avoid, rather than reach, agreement.The mere fact that Respondent insisted on the Union's abdication of its role in cer-tain areas, including the vital area of wages,44 concessions which Respondent couldnot reasonably expect any self-respecting union to make, is persuasive evidence thatRespondent had no sincere desire to reach agreement.Moreover, it is appropriate to evaluate Respondent's conduct at the bargainingtable against the background of its other conduct.45The record shows that theRespondent conducted a vigorous and carefully planned preelection campaign, thatafter the election Berger repeatedly avowed to employees his hostility to the Unionand his determination to resist its demands, and, even, to ignore its views,46 thathe discriminatorily laid off three union adherents, including Friday, an outstandingproponent of the Union, and discriminatorily delayed rehiring Friday and Miller,and that Respondent interrogated employees, threatened reprisals, and offered theminducements to abandon the Union, and that it unilaterally changed the rate forassistantmachine operator.As stated by Trial Examiner Leff in"M" System, Inc., etc., supra,"It is difficultto reconcile the Respondent's efforts to defeat its employees' statutory rights with asimultaneous sincere desire . . . to find some mutually satisfactory basis for agree-ment with the Union."Nor does the fact that, as General Counsel in effect conceded, Respondent reachedagreement with the Union on a number of issues on the basis of give-and-take dis-cussions negate the view that Respondent was thereby engaging merely in surface"N.L.R.B. v. AmericanNationalInsuranceCo., 343 U.S. 395.43 Indeed, the Court there made it clear that it was passing only on the particular clausebefore it and not on one that would involve, as here, evasion of an employer's duty tobargain about wages.SeeN.L.R.B. v. American National Insurance Co., supra,at 409.44 See"M" System, Inc., Mobile Home Division Mid-States Corporation,129 NLRB527, 551, 552.ssThe Cambria Clay Products Company,106 NLRB 267;"M" System, Inc., MobileHome Division Mid-States Corporation,129 NLRB 527, 548.4°Witness, his statement to Rottler, which, even if one credits Berger's version, was tothe effect that no union was going to tell him how to run the "internal affairs" of hisplant.In view of this admitted statement to Rottler, I credit Slipper's tesimony, dis-puted by Berger, as to asimilarstatement made by Berger to the night shift on Decem-ber 26.However, I do not rely on Slipper's testimony that on the same occasion Bergerdeclared that he would fight '.'to keep the Union out" of,the plant.As the Union had justwon the election,it seemsmore likely that, as Slipper testified elsewhere, Berger saidonly that he would fight the Union.However, even this statementimplied,if nothingelse, a determination to retainunilateralcontrolof working conditionsand toreject anyunion demands. BERGER POLISHING, INC.37bargaining.Such agreements as were reached did not, so far as the record shows,necessarily involve any substantial modification in Respondent'sexistingpractices.Thus, even the new grievance procedure merely permitted presentation of a griev-ance, without curtailing Respondent's ultimate discretionary power over the disposi-tion of the grievance.The seniority clause, while proposing to give weight toseniority where "skill and ability are equal," is debilitated by the proviso that theRespondent will be the "sole judge" of ability 47Mallien admitted at the hearingthat the "Probation" clause was not necessarily more favorable than past practice,and there was no affirmative showing that this was true of any of the other clauses48There remain only the arguable 49 increase in the hiring rate for helpers, and the5-cent an hour increase for assistant machine operators, offered to the Union, whichtogether could have affected only a minority of the employees, and, in any event,would have had only anegligibletotal impact onearnings incomparison with theRespondent's unilaterallargesse inthe matter of meritraises.Accordingly, upon consideration of the totality of Respondent's conduct, it isfound that RespondentsinceJanuary 15, bargained in bad faith, thereby violatingSection 8(a)(5) and (1) of the Act.D. Refusal toreinstatestrikersAs noted above, on or about March 10, the employees voted to reject the Re-spondent's contract proposals and on March 25, they struck. Some, but not all, ofthe strikers have since been rehired.The General Counsel contends that the strikewas prompted by Respondent's unfair labor practices and that all the strikers areentitled to reinstatement with backpay from March 28, when they allegedly made avalid offer to abandon the strike.The Respondent contends,inter alia,that thestrike was merely economic and that the March 28 offer was not valid in any event,as itwas conditioned on the Respondent's taking back all of the strikerssimultane-ously.The reason for the strike'will be first considered.About noon on March 25, Harenda, the union steward, who had attendedsome, atleast, of the bargainingsessions,received a telephone call from Friday, claiming thathe had been laid off due to a change in "work schedule." This news was reportedby Harenda to the other employees, who decided to strike at 2 o'clock that after-noon.This deadline was later extended at the suggestion of Harenda, who pointedout that there.was a bargaining session scheduled for 4 o'clock that afternoon, andproposed in effect that, if Respondent before 4:15gaveHarenda a "satisfactoryanswer" on the issues of wages, union security, and the reemployment of Friday,Archey, and Miller, Harenda would so advise the employees at that time, in whichcase there would be no strike, but that, if Harenda didnot emergefrom themeetingby 4:15, the employees should walk out 50According to Pearson, Harenda opened the March 28 bargaining meeting with theannouncement that the men would strikeunlessRespondent indicated it was willingto change its position, or (as Pearson put it elsewhere) discuss a change of position,on unionsecurity,wages, "and other conditions of employment," and that somereference was also made by Harenda to a change of position on Archey, Friday, andMiller.According to Mallien,Harenda announcedat theopening ofthe March 25 meet-ing that,unlessRespondent "agreed to wages andunionshop," there would be astrike at 4:15, and that Harendaalso inquiredabout Friday's status.5147See Respondent's Exhibit No. 10 and tr. 726.48While there was a suggestion in Mallien's testimony that the agreement reached on a10-cent differential for the second and third shifts represented a concession by Respondent,it is clear from Berger's testimony, and I find, that it was existing practice to pay suchdifferential on both those shifts.As for vacation pay, Berger testified in effect that it was existing practice to grant1week's paid vacation to those employed for 5 months to 1 year, and 2 weeks to thoseemployed 1 year or more, which is essentially all that is allowed under the parties' agree-ment, except for a provision, requested by the Union, for 3 weeks' pay for those employed15 years or more.As no current employee had more than 4 years' service, this last provi-sion had no practical significance.While Mallien testified that there was agreement on insurance 'benefits such agreementadmittedly consisted merely in Berger's undertaking to ascertain whether it would bepossible to increase existing benefits without increasing Respondent's contribution.49See footnote 26, above.50 The foregoing findings are based on Rattler's testimony, which is substantially cor-roborated by Schoonover. 13arenda did not testify.51Berger was not asked about any of the foregoing events. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDI conclude from the foregoing that Harenda's ultimatum was that by 4:15 theRespondent would either have to announce some concessions on union shop,wages,and the status of Friday,Archey, and Miller,52 or would have to indicate a willing-ness to consider granting such concessions.As to the reaction of Respondent to this ultimatum,Pearson testified that Mallienindicated that Respondent would not change its position on union shop, wages, orthe three aforenamed employees, and that soon thereafter the men walked out.Mallien, on the other hand, testified that, after receiving Harenda's ultimatum, heasked what the Union'sposition would be if agreement was reached on wages butnot on union shop,whereupon Reinhardt rejoined in effect that this would not alterthe decision to strike;thatMallien then invited a discussion of wages, but Harendaraised the issue of Friday's status; that Berger explained that Friday was not laid offbut was told to report the next day; and that at this point Harenda left the meeting.53Whichever of the foregoing versions is credited, it is clear that the strike, whileinitially planned solely because of Friday's supposed layoff, was postponed pendinga determination by Harenda whether the Respondent was willing to modify its posi-tion on union shop and wages as well as the statusof Friday, Archey,and Miller,and that Harenda reached the conclusion from the brief discussion at the bargainingtable that followed his ultimatum that there would be no such modification. It isfound therefore that the strike was due to the foregoing issues mentioned in Harenda'sultimatum.Insofar as the strike was due to resentment over Friday's "layoff"on March 25, orArchey's discharge on March 18, both of which have been found not to have beendiscriminatory,itwould be necessary to hold that it was merely an economic strike.54Furthermore,as I have found that Respondent'sbargaining with respect to unionsecurity,considered by itself, did not transcend the limits of hard bargaining, it isarguable that,if the strike was due solely to Respondent's intransigence on thatissue, it may not be deemed an unfair labor practice strike.As proof that unionshop was the sole cause of the strike,Respondent points to Mallien's testimony thatReinhardt asserted that the strike would continue until the union-shop demand wasgranted.On the other hand, the gist of Pearson's testimony was that union shop wasnot the sole issue.Moreover,neither Pearson nor Reinhardt called the strike, ithaving been agreed upon by the employees themselves,without consulting theirrepresentatives,and the ultimate decision whether to strike was left by the employeesto their shop steward,Harenda, who admittedly raised the issue of wages,in additionto union shop. In view of this, it is manifest that union shop was not in fact thesole cause of the walkout but that a substantial motivating factor was Respondent'sposition on wages, particularly its insistence that any upward change in wages bebased primarily on its unfettered discretion rather than on collective bargaining,and its concomitant refusal to grant a cost-of-living wage increase to the bulk of theemployees.As suchinsistencewas, as has been found,inherent in Respondent'sunlawful approach to collective bargaining,I find that the strike was due, at least, inpart, to Respondent's breach of its bargaining obligation,and was therefore an un-fair practice strike.5552 AlthoughMallien makes no reference to any discussion of Archey and Miller onMarch 25,I credit Pearson on this point, particularly in view of Rottler's testimony, citedabove, that Harenda proposed that the status of all three employees be taken up withRespondent.53The meeting continued thereafter with further discussion of wages, but without anyresult.54Moreover,as to Friday,I credit Mallien's testimony that Berger told Harenda,beforehe left the room, that Friday had not been laid off but told to report the next day.Accord-ingly, even if Friday had previously been laid off, Berger's statement was tantamount to arescission of such layoff,thereby eliminating it as a strike issue.55Moreover, to the extent that Respondent's discriminatory refusal to recall Miller In-fluenced the employees'decision to strike, that factor rendered the strike an unfair laborpractice strike.While the 15-minute strike notice may not have given Respondent ade-quate opportunity to reconsider its bargaining position, I do not deem that to be material.There is no requirement that employees,under the circumstances here present,give anyprior notice of intent to strike.N.L.R.B. v. Washington Aluminum Company,Inc.,370U.S. 9.Accordingly,had the employees struck without any prior notice because of Re-spondent's unlawful bargaining tactics, a finding would not thereby be precluded that thestrikewas an unfair labor practice strike.A fortiori,the 'fact that the employees didgive prior notice,however brief,does not require a different result. BERGERPOLISHING, INC.39It now becomes necessary to consider whether, as the General Counsel alleges, theRespondent unlawfully refused reinstatement to the strikers. It is undisputed thaton March 29, Respondent received a letter from the Union, on behalf of all thestrikersmaking an "unconditional" request for their reinstatement, and offering toabandon the strike if the request was granted.However, this was admittedly in-tended as an offer to abandon the strike only ifallthe strikers were recalled as agroup.Although it was in the process of recruiting replacements for the strikers,Respondent determined that it would not at that time recall any of the strikers otherthan Rattler, but, when it offered him reemployment on March 29, Respondent wastold that it must recall all or none.Accordingly, on the same day, Respondentwrote the Union in effect that, while it would have been willing to recall the strikersin order of seniority as work became available, it could not rehire them at that timeas a group because of the curtailment of its operations due to diversion of customers'orders as a result of the strike.On May 6, the Union again wrote the Respondent,repeating its unconditional request for reinstatement, but this time announcing thatthe strike had been abandoned, and Respondent thereafter rehired some of thestrikers.There is no evidence that this second request was meant to be conditionedon the recall of all the strikers as a group nor is there any credible evidence that itwas so construed.56The record shows that on March 25 the Respondent's prestrike complement was15, that, of these, 8 participated in the strike on that date 57 and were listed in theUnion's March 28 letter as desiring reinstatement.Between March 25 and 29, theRespondent hired 3 new helpers,58 3 more were hired on March 30; 59 and 2 moreon April 6 60 and 10,61 respectively. It is thus clear that, but for such new hires,the Respondent on March 29 or 30 could have offered immediate reinstatement tomost of the strikers and would have been able to recall the balance within the next10 days.As already noted, Respondent on March 29 in fact offered reinstatementto only one of the strikers, Rottler.As I have found that the strike was due to Respondent's unfair labor practices,the strikers were entitled, upon appropriate request, to be reinstated to all availablepositions, displacing any employees hired after March 25.Moreover, they wereentitled to condition their offer to return upon the recall of all the strikers as agroup 62That is not to say that Respondent was required to recall them as a groupwhether or not it had work for all (after displacing the new hires), but that it wasincumbent upon Respondent to recall immediately as many as it could use (afterdisplacing new hires) and place the rest on a preferential hiring list.63This theRespondent admittedly did not do.Accordingly, I find that Respondent, on March 29,and, again on May 6, refused to honor a valid request for reinstatement of thestrikers, thereby violating Section 8 (a) (3) and (1) of the Act.6410I do not credit Berger's inherently implausible testimony that, while recalling some ofthe strikers after May 6, he failed to recall others because he believed that they wouldreturn only as a group.W The Union's March 28 letter lists Archey as a ninth striker.However, as I havefound him to have been validly discharged on March 18, I do not count him as a striker,entitled to reinstatement.Kauba and Starling joined the strike on an unspecified date between March 28 andMay 6.seGeiger, D. Johnson, and Sheevy.69Macholl, Grabske, and LaGarde.80 T. Johnson.81Verlinde.63RobertS.AbbottPublishing Company,139 NLRB 1328.83There is no reason to believe that the Union would not have acquiesced in such anarrangement. It is clear from the record that all the Union desired was that the Respond-ent comply with the Board's ruling in theAbbottcase,supra,on the reinstatement rightsof unfair labor practice strikers.esRespondentcontends that the strike was not a protected concerted activity because itwas a "wildcat" strike, not sanctioned by the Union.Respondent here relies onN.L.R.B.v.Draper Corporation,145 F. 2d 199 (C.A. 4), and later cases, holding that, when em-ployees resort to a strike because of dissatisfaction with some action taken by their bar-gaining agent and to compel it to modify such action, the strike is not protected.However,that was not the case here.The instant strike stemmed from dissatisfaction with theRespondent's, not the Union's, conduct and Harenda's ultimatum was addressed to theRespondent only.Neither Pearson nor Reinhardt dissented from this ultimatum nor madeany effort to head off the strike. In fact, according to Mallien's own testimony, which 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent violated Section 8(a)(1), (3), and (5)of the Act, it will be recommended that the Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent refused to bargain in good faith with theUnion, which represented a majority of the employees in an appropriate unit.Accordingly, I shall recommend that the Respondent be ordered to bargain, uponrequest, in good faith with the Union as the exclusive representative of the em-ployees in the appropriate unit.Having also found that the Respondent unlawfully refused on March 29 to complywith the Union's request for reinstatement of the strikers, I shall recommend that,to the extent it has not already done so,85 Respondent be required to reinstate allthe former strikers (except Friday)66 totheir former or substantially equivalentpositions, without impairment of seniority or other rights and privileges, discharging,if necessary, any replacements hired on or after March 25. I shall also recommendthat Respondent be required to make the former strikers whole for any loss ofearnings suffered by reason of the discrimination against them, by payment to eachof a sum of money equal to that which they normally would have earned as wagesfrom March 29,67 to the date of any past or future offer of reinstatement, less theirnet earnings during such period.Backpay shall be computed in accordance withthe formula stated in F.W. Woolworth Company,90 NLRB 289; interest shall beadded to backpay at the rate of 6 percent per annum.Isis Plumbing & Heating Co.,138 NLRB 716.It has also been found that Respondent discriminatorily laid off Archey, Friday,andMiller effective January 2, discriminatorily failed to recallMiller, and dis-criminatorily delayed recalling Friday until March 20, at which time he was givena lower paid and less desirable job than he formerly held.68 I shall recommendI have credited, Reinhardt indicated his adoption of the strike by announcing that it wouldcontinue until the union-shop demand was granted.Finally, It Is clear that a majority ofthe employees in the bargaining unit joined in the walkout and that their action, within afew weeks, received official union sanction.Accordingly, I find no merit in Respondent'scontention that the strike was not protected.SeeSunbeam Lighting Company, Inc.,136 NLRB 1248, enforcement denied 318 F. 2d 661 (C.A.7) ; R.C. Can Company,140NLRB 588.As for the Respondent's further contention that the strike was unprotected because ofthe illegality of the union-shop clause, which was one of the objectives of the strike, itsuffices to note that, as found above, the Union's proposal, as understood by the parties,was that the union shop be instituted only if approved in a referendum, and that theproposal was therefore lawful.There Is no evidence that the strikers sought anythingdifferent from such proposal.As for General Counsel's contention that the Respondent unlawfully discharged thestrikers on March 25, I found no merit therein. 'There was testimony by Pearson thatwhen the men walked out, Berger exclaimed that be would "fire the whole bunch." Thiswas denied by Berger. In any event, there Is no evidence that, even if Berger announcedsuch an intention, it was implemented by giving the employees any actual notice of theirdischarge.acAt the hearing Crowe rejected an offer of reinstatement.Moreover, there is no sub-stantial dispute that he ignored a prior offer made on May 11. Accordingly, his backpaywill be tolled as of that date.There was conflicting evidence about the circumstancesunder which Schoonover failed to report for work, in response to an offer of reinstatement.That Issue can best be resolved in compliance proceedings.66As to him, see the text below.e7Except that for the two strikers for whom no positions were available on March 29or 30 (see discussion,above), backpay will run from April 6'and 10, respectively, on whichdates replacements for them were hired, and for Kauba and Starling, who first applied forreinstatement in theletter received by Respondent on May 7, backpay will run from thatdate.08Accordingly,I will not tollbackpay for the periodof such reemployment. BERGER POLISHING, INC.41that the Respondent be required to reinstate Miller and Friday to the positions theyoccupied immediately prior to January 2, or to substantially equivalent positions,without impairment of seniority or other rights and privileges. I shall also recom-mend that Respondent be required to make all three whole for any loss of payresulting from the discriminationagainstthem, such loss to be computed in the samemanner asprovided above with respect to the former strikers 69In view of the Respondent's unfair labor practices, particularly the discriminatoryconduct found above, there exists a threat of future violations, which warrants abroad cease-and-desist order.CONCLUSIONS OF LAW1.All Respondent's production and maintenance employees at its Wauwatosa,Wisconsin, plant, excluding office clericals, professional employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.2.At all times material the Union has been and still is the exclusive representativeof all the employees in the aforesaid unit for the purposes of collective bargaining,within the meaning of Section 9(a) of the Act.3.By refusing to bargain collectively in good faith with the aforesaid labororganization as the exclusive representative of its employees in an appropriate unit,the Respondent has engaged in and is engaging in unfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act.4.By interrogation, threats of reprisals for engaging in concerted activities, andoffering inducements to refrain from such activities, the Respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act, and has engaged in unfair labor practices within themeaningof Section 8 (a)( 1 ) of the Act.5.The strike of Respondent's employees, called on March 25, was caused by Re-spondent's unfair labor practices.6.The Respondent has violated Section 8(a) (3) and (1) of the Act by dis-criminating against Archey, Miller, and Friday, in the matter of their layoff on Janu-ary 2, 1963, by discriminating against Friday and Miller in the matter of their recallfrom layoff, and by rejecting the reinstatement requests of striking employees re-ceived on March 29 and May 7.RECOMMENDED ORDERUpon the entire record in the case, and the foregoing findings of fact and con-clusions of law, it is recommended that Respondent, Berger Polishing, Inc., Wauwa-tosa,Wisconsin,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain in good faith concerning rates of pay, wages, hours ofemployment, or other conditions of employment with Local 10, Metal Polishers,Buffers, Platers&Helpers International Union,AFL-CIOas the exclusive representa-tive of all its production and maintenance employees, excluding office clericals, pro-fessional employees, guards, and supervisors as defined in the Act.(b)Discouraging membership in Local 10, Metal Polishers, Buffers, Platers &Helpers International Union, AFL-CIO, or in any other labor organization, by dis-criminating against employees in regard to their hire or tenure of employment orany term or condition of employment.(c)Coercively interrogating employees about, and threatening them with reprisalsfor engaging in, concerted activities, and offering them inducements to refrain fromsuch activities.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist the above-named Union, or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such right is affected bythe provisos'in Section 8(a)(3) of the Act.01 In the case of Friday, the period of discrimination runs from January 2 to March 25,and thereafter from the date that Respondent received his request for reinstatement as astriker (March 29) to the date of a valid offer of reinstatement. In the case of Archey,his backpay was tolled by his reinstatement in February to his prior position.As forMiller, I have found that he was offered only part-time work during the period of his lay-off.As he was a full-time employee when laid off, such offer was Inadequate to tollbackpay. 42DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:.(a)Upon request, bargain collectively in good faith with Local 10, Metal Pol-ishers,Buffers, Platers & Helpers International Union, AFL-CIO, as the exclusiverepresentative of all production and maintenance employees of the Respondent, ex-cluding office clericals, professional employees, guards, and supervisors as definedin the Act, with respect to rates of pay, wages, hours of employment, or other con-ditions of employment, and, if an understanding is reached, embody such under-standing in a signed agreement.(b)To the extent it has not already done so, offer to the employees named inAppendix A attached hereto, immediate reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority or other rights andprivileges.(c)Make whole the said employees, and Leonard Archey, in the manner set forthin the section of the Trial Examiner's Decision entitled "The Remedy," for any lossof pay they may have suffered by reason of the Respondent's discrimination againstthem.(d) Preserve and, upon request, make available to the Board or its agents, forexamination or copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due under the terms of this Order.(e) Post at its plant in Wauwatosa, Wisconsin, copies of the attached noticemarked "Appendix B." 70Copies of said notice, to be furnished by the RegionalDirector for the Thirteenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of at least 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Thirteenth Region, in writing, within20 days from the date of receipt of this Decision, what steps the Respondent hastaken to comply herewith 71,0 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the word "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order Is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the word "a Decisionand Order."nIn the event that thisRecommendedOrder Is adopted by the Board, this provisionshall be modified to read: "Notifysaid RegionalDirector, In writing, within 10days fromthe date of this Order, what steps the Respondenthas takento comply herewith."APPENDIX ARobert L. CroweHerbert R. RottlerMartin ConnersKenneth C. SlipperJack FridayLeland SchoonoverDonald A. FassellJames R. KaubaRichard HarendaLloyd E. StarlingRichard MillerAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that:WE WILL bargain in good faith, upon request, with Local 10, Metal Polishers,Buffers, Platers & Helpers, International Union, AFL-CIO, as the exclusiverepresentative of all employees in the bargaining unit described below in respectto rates of pay, wages, hours of employment, or other conditions of employ-ment, and, if an understanding is reached, embody itin a signedagreement.The bargaining unit is:All production and maintenance employees at our Wauwatosa, Wiscon-sin,plant, excluding office clericals, professional employees,guards, andsupervisors as defined in the Act. SHURE BROTHERS INCORPORATED43WE WILL NOT discourage membership in Local 10, Metal Polishers, Buffers,Platers & Helpers, International Union, AFL-CIO, or in any other labor organi-zation, by discriminating against employees in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL NOT threaten our employees with reprisals for engaging in con-certed activities, nor interrogate them coercively about such activities, nor offerthem inducements to refrain from such activities.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form, join, or assistLocal 10, Metal Polishers, Buffers, Platers & Helpers, International Union,AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the extent that such rightmay be affected by the provisos in Section 8(a)(3) of the Act.WE WILL offer the following employees immediate and full reinstatement totheir former or substantially equivalent positions, to the extent that we have notalready done so, and we will make them and Leonard Archey whole for anyloss of pay suffered by reason of the discrimination against them:Robert L. CroweHerbert R. RottlerMartin ConnersKenneth C. SlipperJack FridayLeland SchoonoverDonald A. FassellJames R. KaubaRichard HarendaLloyd E. StarlingRichard MillerAll of our employees are free to become, remain, or refrain from becoming orremaining members of Local 10, Metal Polishers, Buffers, Platers & Helpers, Inter-national Union, AFL-CIO, or any other labor organization.BERGERPOLISHING, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, MidlandBuilding, 176 West Adams Street, Chicago, Illinois, Telephone No. Central 6-9660,if they have any question concerning this notice or compliance with its provisions.Shure Brothers Incorporatedand(I.U.E.) International Unionof Electrical,Radio and Machine Workersof America, AFL-CIO, Petitioner 1Shure Brothers Incorporatedand(I.U.E.) International Unionof Electrical,Radio and Machine Workersof America, AFL-CIO.Cases Nos. 13-RO-9622 and 13-ISM-696.May 20, -1904DECISIONAND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election,executed on August 19, 1963, an election by secret ballot was con-iHerein called the I.II.E.147 NLRB No. 10.